DAUKSCH, Judge,
concurring specially:
I agree that the conviction should be affirmed under the Baker ruling — the trial judge, and this court, cannot be faulted for following a supreme court case. As in Higdon v. State, 465 So.2d 1309 (Fla. 5th DCA 1985), I point out there are serious constitutional due process problems surrounding this area of our criminal law which require supreme court attention. I would re-certify the question posed in Higdon and further ask the court to either clarify or recede from Baker or change the standard jury instructions.